DETAILED ACTION
Claims 1-20 are presented for examination. Claims 1-3, 6-9, 13-16, a9, and 20 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Finality of Office Action
The following is a brief summary description of new ground(s) of rejection (if any) and the reason why those new ground(s) are made necessary by this amendment:
Claims 2 and 4 and corresponding are essentially entirely re-written as new dependent claims. Examiner’s rejection is adjusted as necessitated by these changes.
Independent claims 1, 8 and 15 were amended. Examiner’s rejection is adjusted as required by the newly added subject matter.
Response to Arguments
Applicant's remarks filed 3 November 2020 have been fully considered and Examiner’s response is as follows:
Regarding 101:
Applicant’s arguments regarding §101 are moot as the rejection is withdrawn herein.

Regarding 102/103:
Applicant remarks page 14 argues:
Unlike claim 1, Ma does not apply "different localization algorithms" to "two or more hardware configurations" that comprise "a first hardware configuration with different hardware than a second hardware configuration." (Emphasis added). Ma mentions that the vison-based algorithms include a "simultaneous localization and mapping" algorithm, but it never mentions that two different localization algorithms are teste 
This argument is unpersuasive.
The claims do not recite different localization algorithms. Claim 1 recites “applying one or more localization algorithms.” One localization algorithm is not two.
Applicant remarks page 14 further argues:
Moreover, claim 1 requires that its localization algorithms be applied to "simulated movement of the two or more hardware configurations with the simulated motion in the one or more virtual environments to determine performance of the two or more hardware configurations as a localization solution." … Ma does not describe localization algorithms applied to "simulated movement of the two or more hardware configurations ….
This argument is unpersuasive.
Ma paragraph 19 discloses different hardware configurations:
UAVs, e.g., fixed-wing aircrafts and rotary-wing aircrafts … having other numbers and/or configurations of rotors. … a handheld gimbal with a camera and image processing capabilities, a self-driving car (…), a virtual reality (VR) headset, …. may be substituted for UAVs as described below, such as a mobile phone, a tablet, or a remote control.
Each use of each aircraft, self-driving car, and other devices (headset, gimballed camera, mobile phone, tablet) are each respective hardware configurations. Using the method of Ma on another of the identified hardware configurations is a second hardware configuration.
Ma paragraph 22 lines 4-9 disclose “the computed data obtained using the vision-based algorithms is evaluated against the ground truth data obtained from the state simulator to verify the accuracy and robustness of the vision-based algorithms.” Evaluating the computed data against the ground truth data is comparing the localization algorithm output with ground truth data. See further May paragraph 36 lines 21-26. This evaluation is performance of the vision-based algorithms.
The vision-based algorithms include localization algorithms. See Ma paragraph 35 lines 5-9.

Applicant’s arguments regarding claims 8 and 15 at pages 15-16 of the remarks are substantially identical to Applicant’s above arguments regarding claim 1 and are unpersuasive for the same reasons.
Applicant remarks page 17 regarding claim 11 further argues:
In particular, dependent claim 11 recites, "wherein the RF assignment rules comprise conditional rules associated with the specified target spectrum utilization for assigning spectra during the predetermined timeframe in the future based on the network usage of at least two different frequencies of the RF spectra." …
Accordingly, these cited references do not support a claim of obviousness against claim 11.
This argument is unpersuasive.
This is not what claim 11 recites. Claim 11 recites “11. The system of claim 8 wherein the synthetic experiment data comprises synthetic images.” Applicant’s argument appears unrelated to the instant claim 11.
Applicant remarks page 18 further argues regarding claim 2:
Dependent claim 2 recites that "first hardware configuration comprises a first lens and a first sensor, wherein the second hardware configuration comprises a second lens and a second sensor, wherein the first lens differs from the second lens and the first sensor differs from the second sensor." (Emphasis added). In comparison, Ma operates UAVs, not different cameras. Thus, Ma does not describe the separate hardware configurations of dependent claim 2.
This argument is unpersuasive.
Ma paragraph 19 discloses different hardware configurations:
UAVs, e.g., fixed-wing aircrafts and rotary-wing aircrafts … having other numbers and/or configurations of rotors. … a handheld gimbal with a camera and image processing capabilities, a self-driving car (…), a virtual reality (VR) headset, …. may be substituted for UAVs as described below, such as a mobile phone, a tablet, or a remote control.
Each use of each aircraft, self-driving car, and other devices (headset, gimballed camera, mobile phone, tablet) are each respective hardware configurations. Using the method of Ma on another of the identified hardware configurations is a second hardware configuration.
Ma paragraph 54 lines 3-5 teaches “a virtual imaging sensor includes a simulated lens and a simulated detector configured to capture virtual images through the simulated lens.” Ma paragraph 54 lines 11-13 disclose “the parameters related to the optics may include focal length, refractive index, and distortion model of the lenses.” Each set of parameters for each simulated lens is a different lens.
Applicant remarks page 18 further argues regarding claim 4:
Dependent claim 4 recites that "the first hardware configuration is a first camera and the second hardware configuration is a second camera that is different than the first camera." (Emphasis added). In comparison, Ma operates UAVs, not different cameras. Thus, Ma does not describe the separate hardware configurations of dependent claim 4.
This argument is unpersuasive.
Ma paragraph 19 discloses different hardware configurations:
UAVs, e.g., fixed-wing aircrafts and rotary-wing aircrafts … having other numbers and/or configurations of rotors. … a handheld gimbal with a camera and image processing capabilities, a self-driving car (…), a virtual reality (VR) headset, …. may be substituted for UAVs as described below, such as a mobile phone, a tablet, or a remote control.
Each use of each aircraft, self-driving car, and other devices (headset, gimballed camera, mobile phone, tablet) are each respective hardware configurations. Using the method of Ma on another of the identified hardware configurations is a second hardware configuration. An aircraft, car, headset, gimballed camera, mobile phone, and tablet are all different from each other. Accordingly the respective cameras for each is 
Specification
Specification paragraph 24 has been appropriately corrected. Accordingly, Examiner's objection(s) to the specification is withdrawn.
Claim Rejections - 35 USC § 112
Claims 1, 3, 6, 7, 13, 14, 19, and 20 have been appropriately corrected. Accordingly, Examiner's rejection under § 112 is withdrawn.
Claim Rejections - 35 USC § 101
The claims have been amended to now recite applying a localization algorithm to determine performance of the two or more hardware configurations as a localization solution. When viewed as a whole and as an ordered combination, the claims are considered eligible subject matter as directed towards similar eligible subject matter as was considered eligible in Thales Visionix Inc. v. US, 850 F.3d 1343 (Fed. Cir. 2017). That is, determining errors in measuring relative positioning and orientation of a moving object was deemed patent eligible under Thales Visionix. See Id. at 1349. Accordingly, Examiner considered determining the performance of the combination of localization algorithm and hardware configuration when simulating a moving object is similarly patent eligible subject matter.
Accordingly, the instant application would be considered patent eligible under the guidance prior to the 2019 PEG. The 2019 PEG indicates any subject matter eligible under the prior guidelines must continue to be patent eligible subject matter under the updated 2019 PEG. Therefore, Examiner has withdrawn the §101 rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by US 2020/0012756 A1 Ma, et al. [herein “Ma”].
Claim 1 recites “1. A system, comprising: memory embodied with executable instructions.” Ma paragraph 42 discloses “a processing unit 302, and a storage unit 304.” May paragraph 46 lines 6-9 discloses “storage unit 304 may include one or more memory units (e.g., flash memory card, random access memory (RAM), read-only memory (ROM), and the like).” The memory units are memory with executable instructions.
Claim 1 further recites “for simulating the two or more hardware configurations comprising two or more virtual cameras.” Ma paragraph 3 lines 4-6 disclose “A movable platform usually is associated with a plurality of imaging sensors configured to capture visual images.” Ma paragraph 4 discloses “a vision simulation system that simulates operations of a movable object platform in various simulated environments for simulating and testing the vision-based algorithms.” Simulating a movable object platform with a plurality of imaging sensors is simulating a hardware configuration including one or more virtual cameras. The plurality of imaging sensors are virtual cameras. Ma paragraph 28 lines 5-8 disclose “imaging sensors (e.g. [various cameras]).” See further Ma paragraph 21 lines 10-13.
Ma paragraph 19 discloses different hardware configurations:
UAVs, e.g., fixed-wing aircrafts and rotary-wing aircrafts … having other numbers and/or configurations of rotors. … a handheld gimbal with a camera and image processing capabilities, a self-driving car (…), a virtual reality (VR) headset, …. may be substituted for UAVs as described below, such as a mobile phone, a tablet, or a remote control.
Each use of each aircraft, self-driving car, and other devices (headset, gimballed camera, mobile phone, tablet) are each respective hardware configurations. Using the method of Ma on another of the identified hardware configurations is a second hardware configuration.
Claim 1 further recites “and at least one processor.” Ma paragraph 42 discloses “a processing unit 302, and a storage unit 304.” The processing unit is a processor. See further Ma paragraph 49.
Claim 1 further recites “programed for: simulating one or more virtual environments.” Ma paragraph 21 lines 5-8 disclose “a movable platform simulation system includes a state simulator that environment models, to simulate operations.”
Ma paragraph 26 lines 3-10 disclose:
environment data ( e.g., an altitude, a latitude, a longitude, a time, the Earth's magnetic field strength, and/or the like obtained by implementing environment models). In some embodiments, the sensor data 124 includes simulated measurements from a GPS receiver, inertial measurement units (IMU), an accelerometer, a gyroscope, a compass, a barometer, a thermometer, and/or other types of sensors associated with the movable platform.
An environment model with environment data to simulate operations is simulating virtual environments.
Claim 1 further recites “simulating motion of the two or more simulated hardware configurations within the one or more virtual environments.” Ma paragraph 25 lines 8-11 disclose “the state data 120 includes a location (e.g., coordinates), a displacement, a speed, an acceleration, orientation angles (or attitude), an angular velocity, and/or other types of state data.” The displacement, speed, acceleration, attitude and angular velocity are each types of simulated motion data.
Claim 1 further recites “wherein the two or more simulated hardware configurations comprise a first hardware configuration with different hardware than a second hardware configuration.” Ma paragraph 19 discloses different hardware configurations:
UAVs, e.g., fixed-wing aircrafts and rotary-wing aircrafts … having other numbers and/or configurations of rotors. … a handheld gimbal with a camera and image processing capabilities, a self-driving car (…), a virtual reality (VR) headset, …. may be substituted for UAVs as described below, such as a mobile phone, a tablet, or a remote control.
Each use of each aircraft, self-driving car, and other devices (headset, gimballed camera, mobile phone, tablet) are each respective hardware configurations. Using the method of Ma on another of the identified hardware configurations is a second hardware configuration.
Claim 1 further recites “generating synthetic experiment data for the one or more simulated hardware configurations having the simulated motion within the one or more virtual environments.” Ma paragraph 21 lines 5-8 disclose “a movable platform simulation system includes a state simulator that implements one or more models, e.g., movable platform models, sensor models, and/or environment models, to simulate operations.”

Claim 1 further recites “generating the synthetic experiment data for the first hardware configuration and the second hardware configuration with the simulated motion in the one or more virtual environments.” Ma paragraph 56 disclose:
In some embodiments, the vision simulator 104 varies (420) one or more data items of the state data, the scene data, and/or the operation parameters to obtain varied data. For example, the orientation or the position of the movable platform may change due to a change of a state of the movable platform. In another example, the user may change the scene data to test the virtual movable platform in a different environment. In yet another example, one or more operation parameters of the virtual imaging sensors, such as an orientation of the primary camera, may be changed.
Varying the data items is iterating the experiment data to generate a variety of synthetic experiment data for the movable platform. The movable platforms are the respective hardware configurations.
Claim 1 further recites “simulating movement of the two or more hardware configurations with the simulated motion in the one or more virtual environments.” Ma paragraph 72 lines 19-22 disclose “the computed operation data 130 including the position/orientation 636 of the movable platform and the moving trajectory 634 can be updated in real time.” Updating the position and moving trajectory of the movable platform is simulating movement of the respective hardware configuration. The movable platforms correspond with the hardware configurations.
Claim 1 further recites “and applying one or more localization algorithms to the simulated movement of the two or more hardware configurations with the simulated motion in the one or more virtual environments to determine performance of the two or more hardware configurations as a localization solution.” Ma paragraph 22 lines 4-9 disclose “the computed data obtained using the vision-based algorithms is evaluated against the ground truth data obtained from the state simulator to verify the accuracy and robustness of the vision-based algorithms.” Evaluating the computed data against the ground truth data is comparing the localization algorithm output with ground truth data. See further May paragraph 36 lines 21-26. This evaluation is performance of the vision-based algorithms.
The vision-based algorithms include localization algorithms. See Ma paragraph 35 lines 5-9.
2. The system of claim 1 wherein the first hardware configuration comprises a first lens and a first sensor, wherein the second hardware configuration comprises a second lens and a second sensor, wherein the first lens differs from the second lens and the first sensor differs from the second sensor.” Ma paragraph 19 discloses different hardware configurations:
UAVs, e.g., fixed-wing aircrafts and rotary-wing aircrafts … having other numbers and/or configurations of rotors. … a handheld gimbal with a camera and image processing capabilities, a self-driving car (…), a virtual reality (VR) headset, …. may be substituted for UAVs as described below, such as a mobile phone, a tablet, or a remote control.
Each use of each aircraft, self-driving car, and other devices (headset, gimballed camera, mobile phone, tablet) are each respective hardware configurations. Using the method of Ma on another of the identified hardware configurations is a second hardware configuration.
Ma paragraph 54 lines 3-5 teaches “a virtual imaging sensor includes a simulated lens and a simulated detector configured to capture virtual images through the simulated lens.” Ma paragraph 54 lines 11-13 disclose “the parameters related to the optics may include focal length, refractive index, and distortion model of the lenses.” Each set of parameters for each simulated lens is a different lens.
Claim 3 further recites “3. The system of claim 1 wherein the at least one processor is further programmed for comparing localization algorithm output data with ground truth data.” Ma paragraph 22 lines 4-9 disclose “the computed data obtained using the vision-based algorithms is evaluated against the ground truth data obtained from the state simulator to verify the accuracy and robustness of the vision-based algorithms.” Evaluating the computed data against the ground truth data is comparing the localization algorithm output with ground truth data. See further May paragraph 36 lines 21-26.
Claim 4 further recites “4. The system of claim 1 wherein the first hardware configuration is a first camera and the second hardware configuration is a second camera that is different than the first camera.”  Ma paragraph 19 discloses different hardware configurations:
UAVs, e.g., fixed-wing aircrafts and rotary-wing aircrafts … having other numbers and/or configurations of rotors. … a handheld gimbal with a camera and image processing capabilities, a self-driving car (…), a virtual reality (VR) headset, …. may be substituted for UAVs as described below, such as a mobile phone, a tablet, or a remote control.
Each use of each aircraft, self-driving car, and other devices (headset, gimballed camera, mobile phone, tablet) are each respective hardware configurations. Using the method of Ma on another of the identified 
Claim 5 further recites “5. The system of claim 1 wherein the synthetic experiment data comprises inertial measurement unit (IMU) data.” Ma paragraph 26 lines 3-10 disclose:
environment data ( e.g., an altitude, a latitude, a longitude, a time, the Earth's magnetic field strength, and/or the like obtained by implementing environment models). In some embodiments, the sensor data 124 includes simulated measurements from a GPS receiver, inertial measurement units (IMU), an accelerometer, a gyroscope, a compass, a barometer, a thermometer, and/or other types of sensors associated with the movable platform.
An environment model with environment data to simulate operations is simulating virtual environments.
Claim 6 further recites “6. The system of claim 5 wherein the IMU data comprises accelerometer data.” Ma paragraph 26 lines 3-10 disclose:
environment data ( e.g., an altitude, a latitude, a longitude, a time, the Earth's magnetic field strength, and/or the like obtained by implementing environment models). In some embodiments, the sensor data 124 includes simulated measurements from a GPS receiver, inertial measurement units (IMU), an accelerometer, a gyroscope, a compass, a barometer, a thermometer, and/or other types of sensors associated with the movable platform.
An environment model with environment data to simulate operations is simulating virtual environments.
Claim 7 further recites “7. The system of claim 5 wherein the IMU data comprises gyroscope data.” Ma paragraph 26 lines 3-10 disclose:
environment data ( e.g., an altitude, a latitude, a longitude, a time, the Earth's magnetic field strength, and/or the like obtained by implementing environment models). In some embodiments, the sensor data 124 includes simulated measurements from a GPS receiver, inertial measurement units (IMU), an accelerometer, a gyroscope, a compass, a barometer, a thermometer, and/or other types of sensors associated with the movable platform.
An environment model with environment data to simulate operations is simulating virtual environments.
Claim 8 recites “8. A method comprising: importing, into a simulation, two or more hardware configurations for a sensor platform comprising one or more virtual cameras.” Ma paragraph 3 lines 4-6 disclose “A movable platform usually is associated with a plurality of imaging sensors configured to capture visual images.” Ma paragraph 4 discloses “a vision simulation system that simulates operations of a movable object platform in various simulated environments for simulating and See further Ma paragraph 21 lines 10-13.
Ma paragraph 19 discloses different hardware configurations:
UAVs, e.g., fixed-wing aircrafts and rotary-wing aircrafts … having other numbers and/or configurations of rotors. … a handheld gimbal with a camera and image processing capabilities, a self-driving car (…), a virtual reality (VR) headset, …. may be substituted for UAVs as described below, such as a mobile phone, a tablet, or a remote control.
Each use of each aircraft, self-driving car, and other devices (headset, gimballed camera, mobile phone, tablet) are each respective hardware configurations. Using the method of Ma on another of the identified hardware configurations is a second hardware configuration.
Claim 8 further recites “wherein the two or more simulated hardware configurations comprise a first hardware configuration with different hardware than a second hardware configuration.” Ma paragraph 19 discloses different hardware configurations:
UAVs, e.g., fixed-wing aircrafts and rotary-wing aircrafts … having other numbers and/or configurations of rotors. … a handheld gimbal with a camera and image processing capabilities, a self-driving car (…), a virtual reality (VR) headset, …. may be substituted for UAVs as described below, such as a mobile phone, a tablet, or a remote control.
Each use of each aircraft, self-driving car, and other devices (headset, gimballed camera, mobile phone, tablet) are each respective hardware configurations. Using the method of Ma on another of the identified hardware configurations is a second hardware configuration.
Claim 8 further recites “generating an environment simulation for one or more virtual environments.” Ma paragraph 21 lines 5-8 disclose “a movable platform simulation system includes a state simulator that implements one or more models, e.g., movable platform models, sensor models, and/or environment models, to simulate operations.”
Ma paragraph 26 lines 3-10 disclose:
environment data ( e.g., an altitude, a latitude, a longitude, a time, the Earth's magnetic field strength, and/or the like obtained by implementing environment models). In some embodiments, the sensor data 124 includes simulated measurements from a GPS receiver, inertial measurement units (IMU), an accelerometer, a gyroscope, a compass, a barometer, a thermometer, and/or other types of sensors associated with the movable platform.
An environment model with environment data to simulate operations is simulating virtual environments.
generating a motion profile simulating motion of the two or more hardware configurations within the one or more virtual environments.” Ma paragraph 25 lines 8-11 disclose “the state data 120 includes a location (e.g., coordinates), a displacement, a speed, an acceleration, orientation angles (or attitude), an angular velocity, and/or other types of state data.” The displacement, speed, acceleration, attitude and angular velocity are each types of simulated motion data.
Claim 8 further recites “generating synthetic experiment data for the two or more hardware configurations having the simulated motion within the one or more virtual environments.” Ma paragraph 21 lines 5-8 disclose “a movable platform simulation system includes a state simulator that implements one or more models, e.g., movable platform models, sensor models, and/or environment models, to simulate operations.” Ma paragraph 28 lines 1-4 disclose “the visual data 122 includes simulated visual data from perspectives of one or more virtual imaging sensors associated with the movable platform.” Simulated visual data is synthetic images.
See further Ma paragraph 56 discussed immediately below.
Claim 8 further recites “iterating the generation of synthetic experiment data for the first hardware configuration and the second hardware configuration, the virtual environment and motion.” Ma paragraph 56 disclose:
In some embodiments, the vision simulator 104 varies (420) one or more data items of the state data, the scene data, and/or the operation parameters to obtain varied data. For example, the orientation or the position of the movable platform may change due to a change of a state of the movable platform. In another example, the user may change the scene data to test the virtual movable platform in a different environment. In yet another example, one or more operation parameters of the virtual imaging sensors, such as an orientation of the primary camera, may be changed.
Varying the data items is iterating the experiment data to generate a variety of synthetic experiment data for the movable platform. The movable platforms are the respective hardware configurations.
Claim 8 further recites “simulating movement of the two or more hardware configurations with the simulated motion in the one or more virtual environments.” Ma paragraph 72 lines 19-22 disclose “the computed operation data 130 including the position/orientation 636 of the movable platform and the moving trajectory 634 can be updated in real time.” Updating the position and moving trajectory of the movable platform is simulating movement of the respective hardware configuration. The movable platforms correspond with the hardware configurations.
and applying one or more localization algorithms to the simulated movement of the two or more hardware configurations with the simulated motion in the one or more virtual environments to determine performance of the two or more hardware configurations as a localization solution.” Ma paragraph 22 lines 4-9 disclose “the computed data obtained using the vision-based algorithms is evaluated against the ground truth data obtained from the state simulator to verify the accuracy and robustness of the vision-based algorithms.” Evaluating the computed data against the ground truth data is comparing the localization algorithm output with ground truth data. See further May paragraph 36 lines 21-26. This evaluation is performance of the vision-based algorithms.
The vision-based algorithms include localization algorithms. See Ma paragraph 35 lines 5-9.
Claim 9 further recites “9. The method of claim 8 wherein generating synthetic experiment data comprises simulating, for the two or more hardware configurations, sensor data that can be supplied to a localization algorithm.” Ma paragraph 36 lines 10-14 disclose “the movable platform computes operation data 130 using the vision-based algorithms 108 based on the simulated sensor data 124 received from the state simulator 102 and the visual data 122 received from the vision simulator 104.” The simulated sensor data is simulated sensor data that can be supplied to a localization algorithm. Each respective movable platform is a respective hardware configuration.
Dependent claims 10 and 12-14 are substantially similar to claims 3 and 5-7 above and are rejected for the same reasons.
Claim 11 further recites “11. The system of claim 8 wherein the synthetic experiment data comprises synthetic images.” Ma paragraph 28 lines 1-4 disclose “the visual data 122 includes simulated visual data from perspectives of one or more virtual imaging sensors associated with the movable platform.” Simulated visual data is synthetic images.
Claim 15 further recites “15. One or more computer storage devices having computer-executable instructions stored thereon for developing a localization solution.” Ma paragraph 4 discloses “for simulating and testing the vision-based algorithms.”
The claim term “computer storage devices” is interpreted according to the lexicographic definitions found in Specification pages 32-33 at paragraph 84.

Claim 15 further recites “which, on execution by a computer, cause the computer to perform operations comprising: simulating two or more hardware configurations comprising the one or more virtual cameras.” Ma paragraph 3 lines 4-6 disclose “A movable platform usually is associated with a plurality of imaging sensors configured to capture visual images.” Ma paragraph 4 discloses “a vision simulation system that simulates operations of a movable object platform in various simulated environments for simulating and testing the vision-based algorithms.” Simulating a movable object platform with a plurality of imaging sensors is simulating a hardware configuration including one or more virtual cameras. The plurality of imaging sensors are virtual cameras. Ma paragraph 28 lines 5-8 disclose “imaging sensors (e.g. [various cameras]).” See further Ma paragraph 21 lines 10-13.
Ma paragraph 19 discloses different hardware configurations:
UAVs, e.g., fixed-wing aircrafts and rotary-wing aircrafts … having other numbers and/or configurations of rotors. … a handheld gimbal with a camera and image processing capabilities, a self-driving car (…), a virtual reality (VR) headset, …. may be substituted for UAVs as described below, such as a mobile phone, a tablet, or a remote control.
Each use of each aircraft, self-driving car, and other devices (headset, gimballed camera, mobile phone, tablet) are each respective hardware configurations. Using the method of Ma on another of the identified hardware configurations is a second hardware configuration.
Claim 15 further recites “simulating one or more virtual environments.” Ma paragraph 21 lines 5-8 disclose “a movable platform simulation system includes a state simulator that implements one or more models, e.g., movable platform models, sensor models, and/or environment models, to simulate operations.”
Ma paragraph 26 lines 3-10 disclose:
environment data ( e.g., an altitude, a latitude, a longitude, a time, the Earth's magnetic field strength, and/or the like obtained by implementing environment models). In some embodiments, the sensor data 124 includes simulated measurements from a GPS receiver, inertial measurement units (IMU), an accelerometer, a gyroscope, a compass, a barometer, a thermometer, and/or other types of sensors associated with the movable platform.
An environment model with environment data to simulate operations is simulating virtual environments.
simulating motion of the two or more simulated hardware configurations within the one or more virtual environments.” Ma paragraph 25 lines 8-11 disclose “the state data 120 includes a location (e.g., coordinates), a displacement, a speed, an acceleration, orientation angles (or attitude), an angular velocity, and/or other types of state data.” The displacement, speed, acceleration, attitude and angular velocity are each types of simulated motion data.
Claim 15 further recites “generating synthetic experiment data for a plurality of candidate localization solutions having differing hardware configurations or localization algorithm parameters.” Ma paragraph 21 lines 5-8 disclose “a movable platform simulation system includes a state simulator that implements one or more models, e.g., movable platform models, sensor models, and/or environment models, to simulate operations.”
Ma paragraph 28 lines 1-4 disclose “the visual data 122 includes simulated visual data from perspectives of one or more virtual imaging sensors associated with the movable platform.” Simulated visual data is synthetic images.
Ma paragraph 56 disclose:
In some embodiments, the vision simulator 104 varies (420) one or more data items of the state data, the scene data, and/or the operation parameters to obtain varied data. For example, the orientation or the position of the movable platform may change due to a change of a state of the movable platform. In another example, the user may change the scene data to test the virtual movable platform in a different environment. In yet another example, one or more operation parameters of the virtual imaging sensors, such as an orientation of the primary camera, may be changed.
Varying the data items is iterating the experiment data to generate a variety of synthetic experiment data for the movable platform. The movable platforms are the respective hardware configurations. Changing an orientation of the primary camera is a different hardware configuration. 
Claim 15 further recites “iterating the experiment generator to generate the synthetic experiment data for the first hardware configuration, the second hardware configuration, the virtual environment, and motion.” Ma paragraph 56 disclose:
In some embodiments, the vision simulator 104 varies (420) one or more data items of the state data, the scene data, and/or the operation parameters to obtain varied data. For example, the orientation or the position of the movable platform may change due to a change of a state of the movable platform. In another example, the user may change the scene data to test the virtual movable platform in a different environment. In yet another example, one or more operation parameters of the virtual imaging sensors, such as an orientation of the primary camera, may be changed.

Claim 15 further recites “simulating movement of the two or more hardware configurations with the simulated motion in the one or more virtual environments.” Ma paragraph 72 lines 19-22 disclose “the computed operation data 130 including the position/orientation 636 of the movable platform and the moving trajectory 634 can be updated in real time.” Updating the position and moving trajectory of the movable platform is simulating movement of the respective hardware configuration. The movable platforms correspond with the hardware configurations.
Claim 15 further recites “to determine performance of the two or more hardware configurations as a localization solution.” Ma paragraph 22 lines 4-9 disclose “the computed data obtained using the vision-based algorithms is evaluated against the ground truth data obtained from the state simulator to verify the accuracy and robustness of the vision-based algorithms.” Evaluating the computed data against the ground truth data is comparing the localization algorithm output with ground truth data. See further May paragraph 36 lines 21-26. This evaluation is performance of the vision-based algorithms.
The vision-based algorithms include localization algorithms. See Ma paragraph 35 lines 5-9.
Claim 15 further recites “and applying one or more localization algorithms to the simulated movement of the two or more hardware configurations with the simulated motion in the one or more virtual environments to determine performance of the two or more hardware configurations as a localization solution.” Ma paragraph 22 lines 4-9 disclose “the computed data obtained using the vision-based algorithms is evaluated against the ground truth data obtained from the state simulator to verify the accuracy and robustness of the vision-based algorithms.” Evaluating the computed data against the ground truth data is comparing the localization algorithm output with ground truth data. See further May paragraph 36 lines 21-26. This evaluation is performance of the vision-based algorithms.
The vision-based algorithms include localization algorithms. See Ma paragraph 35 lines 5-9.
Dependent claims 16-20 are substantially similar to claims 3, 11, and 5-7 above and are rejected for the same reasons.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1 and 3-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/138923. Although the claims at issue are not identical, they are not patentably distinct from each other.
The recitation in the preamble of “cameras” in the instant application is substantially similar to the recitation of “sensors” in application 16/138923 so as to not be patentably distinct. Regarding claims 1-3 and corresponding, a virtual camera is an obvious member of the genus of virtual sensors. Note, images. Similarly, localization algorithms are an obvious member of the genus of computer vision algorithms.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330.  The examiner can normally be reached on M-F 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Jay Hann/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        15 January 2021